NON-FINAL OFFICE ACTION
This application has been assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents distinct species that could be subject to an election of species requirement.  Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  
Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Moreover, the instant specification should incorporate the any changes made in the parent application(s), as appropriate.
            a.	 In ¶ [0067], line 14 is a fragmented sentence and appears to be missing text. 	
The abstract is objected to because:  
the abstract should be more descriptive of the claimed invention by mentioning the “clamshell” feature of the invention.
Line 1:  “as disclosed herein” is an improper implied phrase and should be removed.
Correction is required.  A new abstract with these revisions presented on a separate sheet is required.
The title as filed is approved.




Claim Rejections - 35 U.S.C. § 112, first paragraph; 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to under 35 U.S.C. § 112(a), as failing to provide an adequate written description of the invention.
The negative limitations appearing in the independent claims (i.e., the “devoid of any structural member disposed therein and any structural member extending from an interior surface. . .” language do not have basis in the originally filed specification and thus do not comply with the written description requirement (See MPEP 2173.05(i) reproduced in part below):
2173.05(i)  Negative Limitations
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff 'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). 

Claims 1-20 are thus rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1, last two lines:  “the exterior body” and “the exterior tubular body” lack antecedent basis.

Claim 13, line 3 is objected to since this line contains an improper colon after “section:”.

Claim 15:  “the exterior body” and “the exterior tubular body” lack antecedent basis.

Claim 16:  “the opposing helix bodies” lacks antecedent basis.

Claim 18:  “the exterior body” and “the exterior tubular body” lack antecedent basis.

Claim 19:  “the opposing helix bodies” lacks antecedent basis.
The use of a confusing variety of terms for the same thing should not be permitted - MPEP 608.01(o).
Also see 37 CFR 1.121(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KATZEN (US 3190618) in view of TAPOCIK (US 2016/0270893 A1).
The patent to KATZEN discloses a material flow device comprising a vortex chamber insert within an interior space of the vortex inducer section, wherein the vortex chamber insert includes at least one helix vane 19 and a centralizer tube 16, wherein the at least one helix vane 19 extends between the centralizer tube 16 and walls of the amplifier body 10 defining the vortex inducer section thereby defining at least one helical flow passage 18 extending therebetween, wherein a central passage of the centralizer tube 16 is devoid of any structural member disposed therein and any structural member extending from an interior surface of the centralizer tube that defines the central passage thereof (Figs. 3-4) and wherein the at least one helical flow passage 18 and the central passage of the centralizer tube 16 each include a respective fluid inlet proximate 17 exposed to the fluid flow path within the exterior body at an upstream portion of the exterior tubular body; wherein at least a portion of an inner edge portion of the at least one helix vane 19 is attached to the centralizer tube 16; and at least a portion of an outer edge portion of the at least one helix vane 19 is attached to the amplifier body 10 - Figures 2-4 and col. 2, lines 58-71; wherein the amplifier body 10  defines at least one of a flow inlet portion 12 and/or 17 extending from the flow expander section and a flow mixer 13 extending from the flow inducer section; wherein an inside diameter of the flow inlet portion, an inside diameter of the centralizer tube and an inside diameter of a downstream end of the flow mixer are approximately the same - Figure 8; wherein the vortex chamber insert has a one-piece construction - col. 
KATZEN does not disclose the flow device being fabricated or made of opposing bodies that are engaged together along adjacent edges thereof.
TAPOCIK discloses a material flow device in Figures 14 and 14A with mixing vanes 460, 470 therein; the flow device formed of opposing bodies 400H, 400H that are engaged together in the claimed manner along adjacent edges 408 thereof.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have fabricated the flow device of KATZEN from opposing bodies as taught by TAPOCIK for the purposes of thoroughly mixing the compounds as they flow through the flow device formed of opposing bodies with integrally formed mixing vanes as opposed to a flow device in which the mixing vanes are inserted into the flow device per ¶ [0180] - [0181].

Claims 1-7, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KATZEN (US 3190618) in view of SPEER (US 4204775).
The patent to KATZEN discloses the recited material flow device substantially as claimed as explained above but does not disclose the flow device being fabricated or made of opposing bodies that are engaged together along adjacent edges thereof.
.

Claims 1-7, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over KATZEN (US 3190618) in view of GERICH (US 5909959).
The patent to KATZEN discloses the recited material flow device substantially as claimed as explained above but does not disclose the flow device being fabricated or made of opposing bodies that are engaged together along adjacent edges thereof.
GERICH discloses a material flow device 50 in the Figures with mixing vanes 20 therein; the flow device formed of opposing bodies 55a and 55b that are engaged together in the claimed manner along adjacent edges thereof.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have formed the flow device of KATZEN from opposing bodies as taught by GERICH for the purposes of creating the flow device in an inexpensive manner since the opposing bodies are molded plastic; the device is thus suitable for single use; for making the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,890,200 to SCHMIDT et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other since the instant application claims and the patented claims essentially recite the same structural elements with said instant claims differing from said patented claims via obvious variations of the invention claimed in the patent (e.g., the “devoid of” language and the length of the centralizer tube).

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 8-12 and 14 would be allowable if rewritten to overcome the 112 rejections and the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by disclosing flow-type mixing devices and methods.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have 





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        

								
9 NOV 2021